— Determination of respondent Commissioner, dated September 23, 2003, which found petitioner guilty of failing to report wrongful conduct by another member of the service and imposed a penalty of 10 forfeited vacation days, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J], entered April 27, 2004) dismissed, without costs.
Substantial evidence supported the finding that petitioner failed to notify proper authorities of his knowledge that a police officer involved in a motor vehicle accident had left the scene of the accident without permission and was alleged to have been intoxicated (CPLR 7803 [4]). There is no basis in the record to disturb the agency’s findings regarding witness credibility (Matter of Berenhaus v Ward, 70 NY2d 436 [1987]). Furthermore, the penalty imposed is not shocking to our conscience (Matter of Rodriguez-Rivera v Kelly, 2 NY3d 776 [2004]). Concur — Tom, J.P., Mazzarelli, Andrias, Friedman and Catterson, JJ.